EXHIBIT 10.44

DISCOUNTED PAYOFF AGREEMENT

This Discounted Payoff Agreement (this “Agreement”) is entered into as of
October 14, 2009, by and among Philadelphia Plaza-Phase II, LP, a Pennsylvania
limited partnership (“Borrower”), Thomas Properties Group, L.P., a Maryland
limited partnership (“Sponsor”), James A. Thomas (“Thomas”), TCS SPE 1, L.P., a
Delaware limited partnership (“TCS 1”), TCS SPE 2, L.P., a Delaware limited
partnership (“TCS 2”), TCS SPE 3, L.P., a Delaware limited partnership (“TCS
3”), TCS Mezzanine GP, LLC, a Delaware limited liability company (“TCS Mezz”),
TCS SPE Associates, L.P. a Delaware limited partnership (“TCS Associates”),
TPG-TCS Holding Company, LLC, a Delaware limited liability company (“TPG-TCS”
and, together with Borrower, Sponsor, Thomas, TCS 1, TCS 2, TCS 3, TCS Mezz and
TCS Associates, each a “Borrower Party” and, collectively, the “Borrower
Parties”), DB Realty Mezzanine Investment Fund II, L.L.C., a Delaware limited
liability company (“Senior Mezz Lender”) and DB Realty Mezzanine Parallel Fund
II, LLC, a Delaware limited liability company (“Junior A Mezz Lender” and,
together Senior Mezz Lender, collectively, “Lender”).

RECITALS

A. Pursuant to that certain Senior Mezzanine Loan Agreement, dated July 31,
2003, among Borrower, TCS 1 and Senior Mezz Lender (the “Senior Mezz Loan
Agreement”), Senior Mezz Lender made a loan to Borrower in the amount of
$49,130,000.00 (the “Senior Mezz Loan”).

B. Pursuant to that certain Junior A Mezzanine Loan Agreement, dated July 31,
2003, among Borrower, TCS 2 and Junior A Mezz Lender (the “Junior Mezz Loan
Agreement” and, together with the Senior Mezz Loan Agreement, collectively, the
“Loan Agreements”), Junior A Mezz Lender made a loan to Borrower in the amount
of $3,500,000.00 (the “Junior Mezz A Loan” and, together with the Senior Mezz
Loan, collectively, the “Loans”).

C. Subject to the conditions set forth in this Agreement, Lender has agreed to
accept a cash payment of $25,000,000.00 in full and complete satisfaction of the
Loans.

D. Capitalized terms used herein without definition have the meanings assigned
thereto in the Senior Mezz Loan Agreement.

NOW, THEREFORE, in consideration of the foregoing, and the various agreements
set forth herein below, the parties hereto agree as follows:

ARTICLE 1

DISCOUNTED PAYOFF; DEPOSIT

1.1 Discounted Payoff. Borrower agrees to pay to Lender an amount equal to
$25,000,000.00 (the “Discounted Payoff Amount”) in cash by wire transfer of
immediately available funds to the account specified on Schedule 1 attached
hereto prior to 5:00 pm (New

 

1



--------------------------------------------------------------------------------

York City time) on November 30, 2009 (the “Outside Payoff Date”), subject to
Section 1.3 hereof. Provided that each of the conditions set forth in
Section 2.1 hereof have been satisfied, Lender agrees to accept the Discounted
Payoff Amount in full and complete satisfaction of the Loans. Upon acceptance of
the Discounted Payoff Amount by Lender in accordance with the terms hereof, the
obligations of all Borrower Parties under the Loan Documents and Junior A
Mezzanine Loan Documents shall be deemed satisfied and released as if, and to
extent, such obligations are satisfied and released upon payment in full of all
amounts due under the Loans, subject only to Section 3.1 hereof.

1.2 Deposit.

(a) Prior to 5:00 pm (New York City time) on October 16, 2009, Borrower shall
deposit with Lender an amount equal to $6,000,000.00 (the “Deposit”) in cash by
wire transfer of immediately available funds to the account specified on
Schedule 1 attached hereto. Provided that each of the conditions set forth in
Section 2.1 have been satisfied prior to the Outside Payoff Date (as the same
may be extended pursuant to Section 1.3 hereof), the amount of the Deposit will
be credited toward the Discounted Payoff Amount. If Borrower fails to satisfy
each of the conditions set forth in Section 2.1 prior to the Outside Payoff Date
(as the same may be extended pursuant to Section 1.3 hereof), then (i) Lender
shall be entitled to retain a portion of the Deposit equal to $1,000,000 (as the
same may be increased pursuant to Section 1.3 hereof, the “Liquidated Damages
Payment”) as liquidated damages for Borrower’s breach of the terms of this
Agreement, (ii) the remainder of the Deposit ($5,000,000) shall be applied by
Lender to the Loans on the Outside Payment Date (as the same may be extended
pursuant to Section 1.3 hereof) in the following order: first, to any accrued
and unpaid interest on the Junior Mezz A Loan; second, to the outstanding
principal amount of the Junior Mezz A Loan; third, to any accrued and unpaid
interest on the Senior Mezz Loan; and fourth, to the outstanding principal
amount of the Senior Mezz Loan, and (iii) the provisions of Section 2.3 hereof
shall apply. In such event, Lender shall have no obligation to treat the
Liquidated Damages Payment as a partial prepayment of the Loans and no portion
of the Liquidated Damages Payment shall be applied to the principal amount of
the Loans or any other amounts owed to Lender under the Loan Documents and/or
the Junior A Mezzanine Loan Documents. THE PARTIES AGREE THAT LENDER’S ACTUAL
DAMAGES IN THE EVENT OF A FAILURE BY BORROWER TO PAY THE DISCOUNTED PAYOFF
AMOUNT IN ACCORDANCE WITH THE TERMS HEREOF WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT,
CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE
AMOUNT OF THE LIQUIDATED DAMAGES PAYMENT IS A REASONABLE ESTIMATE OF THE DAMAGES
THAT LENDER WOULD INCUR IN SUCH EVENT.

(b) Notwithstanding Section 1.2(a), if prior to 5:00 pm (New York City time) on
October 30, 2009, Borrower informs Lender by written notice that it has elected
not to pay the Discounted Payoff Amount in accordance with the terms hereof,
then Lender shall (i) retain the Liquidated Damages Payment as liquidated
damages hereunder and (ii) return the remainder of the Deposit to Borrower. In
such event, (a) Lender’s agreement to accept the Discounted Payoff Amount shall
be deemed terminated and of no further force or effect, (b) neither Borrower nor
any other party shall be entitled to a discounted payoff of the Loans,
(c) Lender shall have no obligation to treat the Liquidated Damages Payment as a
partial prepayment of the Loans and no portion of the Liquidated

 

2



--------------------------------------------------------------------------------

Damages Payment shall be applied to the principal amount of the Loans or any
other amounts owed to Lender under the Loan Documents and/or the Junior A
Mezzanine Loan Documents and (d) the Loan Documents and the Junior Mezzanine A
Loan Documents shall remain in full force and effect and continue to control the
relationship between the parties. No portion of the Deposit or Additional
Deposit (defined below) shall be refundable to Borrower after 5:00 pm (New York
City time) on October 30, 2009.

1.3 Extension of Outside Payoff Date. Borrower shall have the one-time right to
extend the Outside Payoff Date to 5:00 pm (New York City time) on December 29,
2009, provided that (a) Borrower shall not be in default of its obligations
hereunder and no Event of Default shall have occurred and be continuing under
any of the Loan Documents, the Junior A Mezzanine Loan Documents or the Senior
Loan Documents, (b) Borrower shall have provided Lender with written notice of
its election to so extend the Outside Payoff Date no later than 5:00 pm (New
York City time) on November 16, 2009, and (c) Borrower shall have deposited with
Lender an amount equal to $7,000,000 (the “Additional Deposit”) in cash by wire
transfer of immediately available funds to the account specified on Schedule 1
attached hereto no later than 5:00 PM (New York City time) on November 30, 2009.
Once made, the Additional Deposit shall be deemed to constitute a portion of the
Deposit hereunder and shall be applied in accordance with the terms hereof
applicable to the Deposit. If, after the making of the Additional Deposit,
Borrower fails to satisfy each of the conditions set forth in Section 2.1 prior
to the Outside Payoff Date, then (i) the Liquidated Damages Payment shall be
increased to $2,000,000 and Lender shall be entitled to retain such amount as
liquidated damages for Borrower’s breach of the terms of this Agreement,
(ii) the remaining amount of the Deposit ($11,000,000) shall be applied by
Lender to the Loans on the Outside Payment Date (as extended pursuant to this
Section 1.3) in the following order: first, to any accrued and unpaid interest
on the Junior Mezz A Loan; second, to the outstanding principal amount of the
Junior Mezz A Loan; third, to any accrued and unpaid interest on the Senior Mezz
Loan; and fourth, to the outstanding principal amount of the Senior Mezz Loan,
and (iii) the provisions of Section 2.3 hereof shall apply.

ARTICLE 2

CONDITIONS TO ACCEPTANCE OF DISCOUNTED PAYOFF AMOUNT

2.1 Conditions to Acceptance of the Discounted Payoff. Lender’s agreement to
accept the Discounted Payoff Amount in full satisfaction of the Loans shall be
conditioned upon the satisfaction or waiver of each of the following conditions
precedent prior to the Outside Payoff Date (as the same may be extended pursuant
to Section 1.3 hereof):

(a) Borrower shall have made the Deposit in accordance with Section 1.2 hereof
and, if applicable, the Additional Deposit in accordance with Section 1.3
hereof.

(b) Borrower shall have provided Lender with notice of its intention to pay the
Discounted Payoff Amount two (2) business days prior the date on which Borrower
pays the Discounted Payoff Amount.

 

3



--------------------------------------------------------------------------------

(c) Borrower shall have paid to Lender the Discounted Payoff Amount in
accordance with Section 1.1 hereof (less the Deposit).

(d) No Event of Default shall have occurred and be continuing under any of the
Senior Loan Documents and no monetary Event of Default or material non-monetary
Event of Default shall have occurred and be continuing under any of the Loan
Documents or the Junior A Mezzanine Loan Documents; and

(e) Any and all unpaid costs and expenses of Lender incurred in connection with
the Loans and this Agreement of which Borrower has notice at least two
(2) business days prior to the date on which Borrower pays the Discounted Payoff
Amount, including, without limitation, Lender’s attorneys’ fees, shall have been
paid by Sponsor.

2.2 Closing. Upon Lender’s receipt of the Discounted Payoff Amount and Lender’s
confirmation that the conditions set forth in Section 2.1 have been satisfied,
Lender shall provide Borrower with written confirmation that the Loans have been
satisfied in full.

2.3 Failure of Conditions to Closing.

(a) If Borrower fails to satisfy each of the conditions set forth in Section 2.1
above prior to the Outside Payoff Date (as the same may be extended pursuant to
Section 1.3 hereof), (a) Lender’s agreement to accept the Discounted Payoff
Amount shall be deemed terminated and of no further force or effect, (b) Lender
shall be entitled to retain the Liquidated Damages Payment (as the same may be
increased pursuant to Section 1.3 hereof) , as liquidated damages, (c) the
Deposit (less the Liquidated Damages Payment) shall be applied by Lender to the
Loans on the Outside Payment Date (as the same may be extended pursuant to
Section 1.3 hereof) in the following order: first, to any accrued and unpaid
interest on the Junior Mezz A Loan; second, to the outstanding principal amount
of the Junior Mezz A Loan; third, to any accrued and unpaid interest on the
Senior Mezz Loan; and fourth, to the outstanding principal amount of the Senior
Mezz Loan, (d) neither Borrower nor any other party shall be entitled to a
discounted payoff of the Loans and (e) the Loan Documents and the Junior
Mezzanine A Loan Documents shall remain in full force and effect and continue to
control the relationship between the parties.

(b) If Borrower pays the Discounted Payoff Amount, but Lender determines that an
Event of Default has occurred and continues under the Senior Loan Documents at
the time of such payment, then (i) Lender shall immediately notify the Borrower
of same, (ii) Lender shall return the Discounted Payoff Amount (less the
Deposit) to Borrower within two (2) business days of receipt thereof and
(iii) the provision of clause (a) above shall apply.

ARTICLE 3

REINSTATEMENT; WAIVER: COSTS AND EXPENSES; LOAN DOCUMENTS

3.1 Reinstatement. Notwithstanding Lender’s acceptance of the Discounted Payoff
Amount in accordance with the terms hereof, all obligations of Borrower to
Lender under the Loan Documents and the Junior A Mezzanine Loan Documents will
be reinstated in full if, for any reason, any portion of the Discounted Payoff
Amount is rescinded, restored or otherwise required by a court of law

 

4



--------------------------------------------------------------------------------

having proper jurisdiction to be returned by Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. Sponsor agrees to
indemnify Lender on demand for all costs and expenses that Lender incurs in
connection with such rescission or restoration of the Discounted Payoff Amount,
or any portion thereof, including, without limitation, any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference or fraudulent transfer. In addition, if any portion of
the Discounted Payoff Amount is rescinded, restored or otherwise required by a
court of law having proper jurisdiction to be returned by Lender, Borrower
Parties agree that they shall cause Lender to be placed in the same secured
position with respect to the Collateral as Lender was in prior to the acceptance
of the Discounted Payoff Amount.

3.2 Waiver and Release of Claims. In consideration of Lender’s agreement to
accept the Discounted Payoff Amount in full satisfaction of the Loans in
accordance with the terms hereof, each Borrower Party, for itself and for and on
behalf of each of its past, present and future direct or indirect related
entities (whether or not such entities are wholly owned) and each of its past,
present and future officers, directors, shareholders, members, partners,
trustees, agents, employees, shareholders and attorneys (as well as their
predecessors, successors and assigns) (collectively, the “Releasing Parties”),
hereby forever releases, waives, remises, acquits and discharges Lender and any
and all of its divisions, subsidiaries, parents, affiliates and other direct or
indirect related entities (whether or not such entities are wholly-owned) and
each of its past, present and future directors, trustees, fiduciaries,
administrators, officers, agents, employees, shareholders and attorneys (as well
as their predecessors, successors and assigns) (collectively, the “Released
Parties”) of and from all manner of actions, causes of action, claims, claims of
usury, suits, bonds, bills, covenants, controversies, agreements, promises,
trespasses, damages (whether general, special or punitive), judgments,
executions, demands, indebtedness (either as principal obligor or as surety or
other accommodation party), liabilities, obligations, costs, losses, attorneys’
fees and expenses (whether or not litigation is commenced), liens and
indemnities of every kind and nature whatsoever, whether fixed or contingent,
known or unknown, suspected or unsuspected, foreseen or unforeseen and whether
based on contract, tort, statute or other legal or equitable theory of recovery
(collectively, “Claims”) which the Releasing Parties, or any of them, now have,
ever had, or hereafter can, shall or may have, or may hereafter assert, or which
may hereafter arise against one or more of the Released Parties for or by reason
of any Claims arising or accruing at any time on or prior to the date hereof in
connection with, arising out of, or to arise or accrue hereafter in connection
with, or in any way relating, directly or indirectly, to the following: (a) the
Loans, (b) the Loan Documents and/or the Junior A Mezzanine Loan Documents,
(c) the Property, (d) any matters pertaining to any of the discussions,
communications, correspondence, negotiations or dealings among the Releasing
Parties and the Released Parties relating to the Loans, (e) the lender-borrower
relationship created by the Loans and evidenced by the Loan Documents and/or the
Junior A Mezzanine Loan Documents, and (f) any matters arising out of or in any
way relating to any of the foregoing; provided, however, that the Claims
released pursuant to this Section 3.2 shall not include any Claim arising from
Lender’s obligations under this Agreement.

3.3 Costs and Expenses. Sponsor shall pay to Lender upon demand all costs and
expenses (including, without limitation, all reasonable attorneys’ fees)
actually incurred by Lender in connection with the collection, enforcement,
protection or preservation of any right or claim of Lender under this Agreement,
any document or agreement entered into in connection herewith, the Loan
Documents or the Junior A Mezzanine Loan Documents.

 

5



--------------------------------------------------------------------------------

3.4 Loan Documents. Each Borrower Party hereby ratifies and reaffirms its
obligations under the Loan Documents and the Junior A Mezzanine Loan Documents
and represents and warrants to Lender that the provisions thereof are and remain
legal, valid and binding obligations of such Borrower Party enforceable in
accordance with their terms. Nothing contained herein is intended to modify or
amend any of the terms of the Loan Agreements or any other Loan Document or
Junior A Mezzanine Loan Documents and the Loan Agreements and each of the other
Loan Documents and Junior A Mezzanine Loan Documents shall remain in full force
and effect in accordance with their respective terms. Nothing contained herein,
nor in any other communication (whether written, oral or electronic) or contact
with, or conduct by, between or among the Lender or any Borrower Party shall
constitute (or be deemed to constitute or be construed as) a (i) waiver,
modification, alteration, amendment or release of any of the Lender’s various
rights, powers or remedies against any Borrower Party or any other party to any
of the Loan Documents or Junior A Mezzanine Loan Documents or pursuant to
applicable law, (ii) course of dealing obligating the Lender to provide any
additional or other accommodations, financial or otherwise, to any Borrower
Party or any other party to any of the Loan Documents or Junior A Mezzanine Loan
Documents at any time other than those expressly set forth in the Loan Documents
and Junior A Mezzanine Loan Documents, or (iii) commitment or any agreement to
make a commitment with respect to any possible waiver, amendment, consent or
other modification of the terms provided in the Loan Agreements or any other
Loan Document or Junior A Mezzanine Loan Document.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Each Party. Each party to this Agreement
severally, and not jointly, hereby represents and warrants to the other party
that:

(a) Such party (i) is duly organized and validly existing under the laws of its
jurisdiction of organization or incorporation, (ii) is in good standing under
such laws, and (iii) has full power and authority to execute, deliver and
perform its obligations under this Agreement.

(b) Such party’s execution, delivery, and performance of this Agreement has not
resulted and will not result in a breach of any provision of (i) its
organizational documents, (ii) any statute, law, writ, order, rule or regulation
of any Governmental Authority applicable to such party, (iii) any judgment,
injunction, decree or determination applicable to such party, or (iv) any
contract, indenture, mortgage, loan agreement, note, lease or other instrument
by which such party may be bound or to which any of its assets are subject.

(c) This Agreement (i) has been duly and validly authorized, executed, and
delivered by such party and (ii) is its legal, valid, and binding obligation,
enforceable against such party in accordance with their respective terms, except
as such enforceability

 

6



--------------------------------------------------------------------------------

against such party may be limited by bankruptcy, insolvency, or other similar
laws of general applicability affecting the enforcement of creditors’ rights
generally and by the court’s discretion in relation to equitable remedies.

(d) Except for applicable federal and state securities filings, to the knowledge
of such party, no notice to, registration with, consent or approval of, or any
other action by, any relevant Governmental Authority or other entity is or will
be required for such party to execute, deliver, and perform its obligations
under, this Agreement.

4.2 Additional Representations and Warranties of Borrower and Sponsor. Borrower
and Sponsor hereby represent and warrant, as of the date here and as of the date
of the payment of the Discounted Payoff Amount, that:

(a) No agent, broker, person or firm acting on behalf of, or under the authority
of, Borrower or Sponsor is or will be entitled, directly or indirectly, to any
commission, broker’s or finder’s fees or other remuneration from Borrower or
Sponsor, or to Borrower’s and Sponsor’s knowledge, from any other party, in
connection with any of the transactions contemplated by this Agreement.

(b) There is no action, order, writ, injunction, judgment or decree, or any
claim, suit, litigation, proceeding, labor dispute, arbitration, or governmental
audit or investigation pending or, to the best of Borrower’s and Sponsor’s
knowledge, threatened against Borrower or Sponsor which would affect Borrower’s
and Sponsor’s ability to perform their obligations under this Agreement or
otherwise affect the transactions contemplated by this Agreement. Borrower and
Sponsor are not in default with respect to any judgment, order, writ, injunction
or decree of any court or governmental agency.

(c) No proceedings are (i) pending against Borrower or Sponsor or (ii) to the
best of Borrower’s and Sponsor’s knowledge, threatened against such parties
before any relevant Governmental Authority that could reasonably be expected to
adversely affect the transactions contemplated by this Agreement.

(d) As of the date hereof, the outstanding principal balance of the Senior Mezz
Loan is $31,554,080.32 and the outstanding principal balance of the Junior A
Mezz Loan is $3,500,000.00.

(e) No Event of Default exists under any of the Loan Documents, the Junior A
Mezzanine Loan Documents or the Senior Loan Documents.

(f) No portion of the funds used to pay the Deposit and/or the Discounted Payoff
Amount were, or will be, required to be deposited by Borrower in any account
established pursuant to the Senior Loan Documents and no portion of such funds
were, or will be, derived from revenue from the Property.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

5.1 Waiver. The parties hereto may by written agreement (i) extend the time for
or waive or modify the performance of any of the obligations or other acts of
the parties hereto or (ii) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant to
this Agreement.

5.2 Notices. All notices, requests, demands, waivers, consents, approvals, or
other communications which are required or permitted hereunder shall be in
writing and shall be delivered personally, sent by reputable overnight courier
service (such as Federal Express), sent by telecopier (with a copy mailed or
sent by courier service not later than the next day), or sent by registered or
certified mail, return receipt requested, postage prepaid, to the addresses set
forth below:

 

If to any Borrower Party:    Philadelphia Plaza-Phase II, LP    c/o Thomas
Properties Group Inc.    City National Plaza    515 South Flower Street, Sixth
Floor    Los Angeles, California 90071    Attention: John Sischo and Paul Rutter
   Facsimile: (213) 633-4760 If to Lender:    c/o RREEF    280 Park Avenue, 23rd
Floor    New York, New York 10017    Attention: Drew Fung    Facsimile: (212)
454-6616 With a copy to:    Morrison & Foerster LLP    1290 Avenue of the
Americas    New York, New York 10104    Attention: Jeffrey J. Temple   
Facsimile: (212) 930-3620

or to such other address or telecopier number as the party entitled to receive
such notice may, from time to time, specify in writing to the other party. Any
such notice shall be deemed given when actually received by the party to whom
notice is being given, when receipt is confirmed by telephone or answer-back of
any notice given by telecopier, or on the third (3rd) day after dispatch by UPS
or a comparable courier service.

5.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties regarding the subject matter herein and there have been and are no
agreements, representations or warranties, oral or written between the parties
other than those set forth or provided for in this Agreement. This agreement may
not be modified or changed, in whole or in part, except by a supplemental
agreement signed by both of the parties.

 

8



--------------------------------------------------------------------------------

5.4 Rights Under this Agreement; Nonassignability. This Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns, but shall not be assignable by either party without the prior written
consent of the other party. Nothing contained in this Agreement is intended to
confer upon any person, other than the parties to this Agreement and their
respective permitted successors and assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

5.5 Governing Law; Submission to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to Agreements made and to be performed
in the State of New York and shall be construed without regard to (i) any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York and (ii) any presumption or other
rule requiring the construction of an agreement against the party causing it to
be drafted.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT MAY, AT LENDER’S OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW AND EACH BORROWER PARTY HEREBY WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH BORROWER PARTY
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. EACH BORROWER PARTY DOES HEREBY DESIGNATES AND APPOINTS:

CT Corporation

[                        ]

[                        ]

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO SUCH PARTY IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH PARTY, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH BORROWER PARTY (I) SHALL
GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, AND (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS).

 

9



--------------------------------------------------------------------------------

5.6 Waiver of Jury Trial. EACH PARTY HERETO VOLUNTARILY AND IRREVOCABLY WAIVES
ANY CONSTITUTIONAL OR OTHER RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY CLAIM OR CAUSE OF ACTION ASSERTED IN ANY CIVIL ACTION BY OR AGAINST THE
OTHER OF THEM, CONCERNING THIS AGREEMENT, ANY AGREEMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR TO BE DELIVERED PURSUANT TO THIS AGREEMENT, ANY ACT OR FAILURE TO
ACT WITH RESPECT TO THIS AGREEMENT OR ANY SUCH AGREEMENT, INSTRUMENT OR
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHETHER
SUCH CLAIM OR CAUSE OF ACTION ARISES UNDER CONTRACT, IN TORT OR OTHERWISE.

5.7 Headings; References to Sections. The headings of the sections, paragraphs
and subparagraphs of this Agreement are solely for convenience and reference and
shall not limit or otherwise affect the meaning of any of the terms or
provisions of this Agreement. The references herein to Sections, unless
otherwise indicated, are references to sections of this Agreement.

5.8 Counterparts. This Agreement may be executed by manual or facsimile
signature or email signature sent in .pdf or .tif format in any number of
counterparts, each of which shall be an original, but which together constitute
one and the same instrument.

5.9 Modification. This Agreement may only be amended by a writing signed by all
parties to this Agreement.

5.10 Non-Avoidance and Further Assurances. The parties hereto, at any time
before, at or after the acceptance of the Discounted Payoff Amount by Lender,
shall execute, acknowledge and deliver any further deeds, assignments,
conveyances, assumptions and other agreements, assurances, documents or
instruments reasonably requested by any party, and will take any action
consistent with the terms of this Agreement that may reasonably be requested by
any party, for the purposes of effectuating the transactions contemplated by
this Agreement, in each case at no cost to the party that is being asked to
execute, acknowledge and deliver documents or to take action. Further, each of
the parties agrees that it will not by any voluntary act, deed, or omission
avoid or seek to avoid the performance or observation of any of the covenants or
conditions to be performed by it.

5.11 Construction. Whenever the singular number is used herein and when required
by the context, the same shall include the plural, and the masculine gender
shall include the feminine and neuter genders and vice versa. This Agreement is
prepared and executed in the English language only, and any translation of this
Agreement into any other language shall have no effect.

5.12 Rights and Remedies Cumulative. The rights and remedies provided by this
Agreement are cumulative, and the use of any one right or remedy by any party
shall not preclude or waive the right to use any or all other remedies. Such
rights and remedies are given in addition to any other rights, the parties may
have by law, statute, ordinance or otherwise.

 

10



--------------------------------------------------------------------------------

5.13 Prevailing Party. In the event of any legal or equitable proceeding to
enforce any of the terms or conditions of this Agreement, or any alleged
disputes, breaches, defaults or misrepresentations in connection with any
provision of this Agreement, the prevailing party in such proceeding shall be
entitled to recover its reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and costs of defense paid or incurred in
good faith, it being understood and agreed that (a) the determination of the
prevailing party shall be included in the matters which are the subject of such
action, appeal or suit, and (b) reasonable legal fees and expenses incurred in
pursuing any prevailing party fees and expenses shall be covered by this
provision.

5.14 Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid, illegal or unenforceable to any
extent, the remainder of this Agreement and the application thereof shall not be
affected and shall be enforceable to the fullest extent permitted by law.

5.15 Third Party Beneficiaries. No person other than a party hereto shall be
entitled or be deemed to be entitled to any benefits or rights hereunder, nor be
authorized or entitled to enforce any rights or remedies hereunder or by reason
hereof.

5.16 Drafting. The parties hereto shall be deemed the mutual drafters of this
Agreement.

5.17 Confidentiality. The terms of this Agreement shall be kept strictly
confidential by the Borrower Parties and their respective principals, partners,
representatives, agents, officers and employees; provided, however, that any
Borrower Party shall have the right to disclose the existence of this Agreement,
and the terms hereof, to the extent such disclosure is required by any rules or
laws applicable to such party, including, without limitation, the disclosure
requirements of the United States Securities and Exchange Commission.

5.18 Structure of the Transaction. At Sponsor’s request, Lender agrees to
reasonably cooperate with Sponsor in order to structure the transaction as a
sale of the Loans to Sponsor or its Affiliate for a purchase price equal to the
Discounted Payoff Amount, provided that (i) the sale of the Loans must occur
prior to the Outside Payoff Date (as the same may be extended pursuant to
Section 1.3 hereof) and otherwise in accordance with the terms hereof, and
Sponsor must provide Lender with a reasonable amount of time to prepare the loan
sale documents, (ii) such loan sale documents shall be in forms acceptable to
Lender without any representation or warranties with respect to the Loans
whatsoever, other than that Lender is the sole holder of the Loans and has not
pledged or encumbered the Loans, and (iii) the sale of the Loans shall be
permitted under the terms of the Intercreditor Agreement and Sponsor shall
obtain, prior to the Outside Payoff Date (as the same may be extended pursuant
to Section 1.3 hereof), all consents or other approvals required in order to
consummate the sale of the Loans, including, without limitation, any consent or
approval required under that certain Intercreditor Agreement, dated July 31,
2003, among Lender, Junior B Mezzanine Lender and Senior Lender. If Lender and
Sponsor are unable to agree on the form of the loan sale documents or, for any
other reason the sale of the Loans cannot be consummated prior to the Outside
Payoff Date (as the same may be extended pursuant to Section 1.3 hereof), then
Borrower shall remain obligated to pay the Discounted Payoff Amount in
accordance with the terms hereof. In the event the

 

11



--------------------------------------------------------------------------------

transaction is structured as a sale of the Loans, notwithstanding Section 5.4,
Sponsor will have the right to assign its rights hereunder to a newly formed
entity or entities to enter into the loan sale documents and take title to such
Loans, but such assignment shall not release any Borrower Party from their
respective obligations hereunder to pay the purchase price for such Loans or to
make the other payments required by this Agreement.

[Signatures on next page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Discounted Payoff
Agreement as of the date first above written.

 

Lender:

DB Realty Mezzanine Investment Fund II, L.L.C.,

a Delaware limited liability company

By:   /s/ Drew D. Fung Name:    Drew D. Fung Title:   VP

DB Realty Mezzanine Parallel Fund II, LLC,

a Delaware limited liability company

By:   /s/ Drew D. Fung Name:   Drew D. Fung Title:   VP



--------------------------------------------------------------------------------

Borrower Parties:

Philadelphia Plaza-Phase II, LP,

a Pennsylvania limited partnership

By:   TCS-Gen Par, LLC, its general partner By:   /s/ James A. Thomas Name:   
JAMES A. THOMAS Title:   PRESIDENT

Thomas Properties Group, L.P.,

a Maryland limited partnership

By:   Thomas Properties Group, Inc., a Delaware corporation, its general partner
By:   /s/ Paul S. Rutter Name:   PAUL S. RUTTER Title:   EXECUTIVE VICE
PRESIDENT/GENERAL COUNSEL /s/ James A. Thomas James A. Thomas, individually TCS
SPE 1, L.P., a Delaware limited partnership By:   TCS Mezzanine GP, LLC, a
Delaware limited liability company, its General Partner By:   Thomas Properties
Group, L.P., a Maryland limited partnership, its Managing Member By:   Thomas
Properties Group, Inc., a Delaware corporation, its General Partner By:   /s/
Paul S. Rutter Name:   PAUL S. RUTTER Title:   EXECUTIVE VICE PRESIDENT/GENERAL
COUNSEL



--------------------------------------------------------------------------------

TCS SPE 2, L.P., a Delaware limited partnership By:   TCS Mezzanine GP, LLC, a
Delaware limited liability company, its General Partner By:   Thomas Properties
Group, L.P., a Maryland limited partnership, its Managing Member By:   Thomas
Properties Group, Inc., a Delaware corporation, its General Partner By:   /s/
Paul S. Rutter Name:    PAUL S. RUTTER Title:   EXECUTIVE VICE PRESIDENT/GENERAL
COUNSEL TCS SPE 3, L.P., a Delaware limited partnership By:   TCS Mezzanine GP,
LLC, a Delaware limited liability company, its General Partner By:   Thomas
Properties Group, L.P., a Maryland limited partnership, its Managing Member By:
  Thomas Properties Group, Inc., a Delaware corporation, its General Partner By:
  /s/ Paul S. Rutter Name:   PAUL S. RUTTER Title:   EXECUTIVE VICE
PRESIDENT/GENERAL COUNSEL TCS Mezzanine GP, LLC, a Delaware limited liability
company By:   Thomas Properties Group, L.P., a Maryland limited partnership, its
Managing Member By:   Thomas Properties Group, Inc., a Delaware corporation, its
General Partner By:   /s/ Paul S. Rutter Name:   PAUL S. RUTTER Title:  
EXECUTIVE VICE PRESIDENT/GENERAL COUNSEL



--------------------------------------------------------------------------------

TCS SPE Associates, L.P., a Delaware limited partnership By:   TPG-TCS Holding
Company, LLC, a Delaware limited liability company, its General Partner By:  
Thomas Properties Group, L.P., a Maryland limited partnership, its sole Member
and Manager Member By:   Thomas Properties Group, Inc., a Delaware corporation,
its General Partner By:   /s/ Paul S. Rutter Name:    PAUL S. RUTTER Title:  
EXECUTIVE VICE PRESIDENT/GENERAL COUNSEL TPG-TCS Holding Company, LLC, a
Delaware limited liability company By:   Thomas Properties Group, L.P., a
Maryland limited partnership, its sole Member and Manager By:   Thomas
Properties Group, Inc., a Delaware corporation, its General Partner By:   /s/
Paul S. Rutter Name:    PAUL S. RUTTER Title:   EXECUTIVE VICE PRESIDENT/GENERAL
COUNSEL



--------------------------------------------------------------------------------

Schedule 1

Wire Instructions

Bank of America

New York, New York

ABA: 026 009 593

A/C Name: DB Realty Mezz

A/C #: 5800967852